Citation Nr: 1754821	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for post lumbar laminectomy (claimed as back problems); and if so, whether the criteria for service connection are met.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss; and if so, whether the criteria for service connection are met.  

3.  Entitlement to service connection for a severe sleep disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to August 1979.  During his period of service, the Veteran earned the Sharpshooter (Rifle) Badge and Expert (Grenade) Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2017, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The Veteran's claims for service connection for post-lumbar laminectomy (claimed as back problems) and bilateral hearing loss were denied in an April 2012 rating decision.  The RO determined the VA medical opinions found no link between the Veteran's diagnosed post-lumbar laminectomy nor bilateral hearing loss and military service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The April 2012 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran testified in May 2017 that he experienced acoustic trauma during his service and was currently being treated with hearing aids for hearing loss.  The Veteran also submitted two buddy statements noting that the Veteran reported a decline in his hearing acuity following service.  As it relates to his claim for a back disability, the Veteran testified that he sustained a back injury while in service.  The Veteran also submitted statements from his private physician, which noted that the Veteran's back disability preexisted injuries sustained in a 1991 automobile accident. 

The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's post-lumbar laminectomy (claimed as back problems) and bilateral hearing loss were incurred in or aggravated by active duty service.  Because new and material evidence has been submitted, the Board will reopen the claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  With regard to the hearing-loss claim, the Board finds that the RO adjudicated the claim on the merits in its 2014 Statement of the Case.  Further, as stated herein, the Board finds that service connection is warranted for the Veteran's back condition.  Therefore, with regard to these claims, no predjudice results from the Board's consideration of the claims on the merits.

The issue of entitlement to service connection for a severe sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2012 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  The evidence associated with the claims file subsequent to the April 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  In an April 2012 rating decision, the Veteran was denied entitlement to service connection for a lumbar spine disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

4.  The evidence associated with the claims file subsequent to the April 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lumbar spine disability.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's lumbar spine disability is etiologically related to his military service.

6.  The preponderance of the evidence fails to establish that Veteran's bilateral hearing loss is the result of a disease or injury during his military service.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The April 2012 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017)

6.  Resolving doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With respect to the first element of service connection, the Veteran underwent a private audiological examination in April 2012 that provided a diagnosis of bilateral sensorineural hearing loss.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was Cannon Crewman during service.  The Veteran has reported that he was exposed to loud noises from gunfire.  Therefore, the Board finds that the record contains credible evidence of in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second element for service-connection.

As to the third element of service connection, it must be determined whether the Veteran's current bilateral hearing loss is related to service.

The preponderance of the evidence, however, establishes that the Veteran's bilateral sensorineural hearing loss is not due to or related to service, to include in-service noise exposure.  

The Veteran's service treatment records include audiogram results from the time of enlistment in August 1976.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
35
LEFT
5
5
5
-
65

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the Veteran's entrance examination shows that he had hearing impairment of sufficient severity to be considered a hearing loss disability for VA purposes in the left ear.  See 38 C.F.R. § 3.385.  The Veteran's right ear test results at entrance, while indicating mild impairment of hearing levels, did not rise to the level of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  In light of this, the Board also finds that a defect or disorder of hearing loss in the right ear was noted at entrance to active service.  Thus, the dispositive issue in this regard is whether the Veteran's preexisting defect, infirmity, or disorder relating to the left and right ears was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

During a physical in August 1977, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
70
LEFT
10
10
15
45
80

The examiner indicated that severe high frequency hearing loss was noted, but no progression into critical speech range was noted.  

The Veteran underwent a hearing conservation examination in August 1977, at which time he reported chronic sinus problems.  The examiner noted that it "appears to be high frequency shift as well as conductive component."  

Upon evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
55
90
LEFT
35
35
35
65
85

The record also included results of a December 1976 audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
75
LEFT
25
20
15
50
70

Service treatment records include audiogram results at the time of separation in April 1979.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
-
40
LEFT
45
45
45
-
75

In addition, under the "Summary of Defects and Diagnoses" portion of the medical examination report, there is a notation of congenital hearing loss.  


The Veteran's hearing was evaluated in May 1979.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
70
LEFT
10
10
25
50
70

The examiner diagnosed bilateral high frequency progressive sensorineural hearing loss.  The examiner noted that the Veteran had no habitual or frequent exposure to loud noise or firing of weapons, with or without hearing protection, except for preparation for overseas (POR) qualification.

The medical evidence of record indicates that the Veteran was referred for an audiology evaluation in January 2011 by his primary care physician for possible progressive hearing loss.  The Veteran reported difficulty hearing his wife and other sounds in the environment.  The examiner noted military noise exposure, though the Veteran reported that earplugs were used during noise exposure.  Recreational noise exposure included occasional use of power tools and riding snowmobiles, during which hearing protection was not worn.  The Veteran denied occupational noise exposure.  

Puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
70
90
LEFT
15
25
65
80
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

The examiner noted essentially normal hearing sensitivity at .25-1.5 kHz, sloping to a moderate to severe high frequency sensorineural hearing loss at 2-8 kHz, bilaterally.  Asymmetry in hearing was documented at 2-3 kHz, with the left ear being worse than the right.

In January 2012, the Veteran underwent a VA audiological examination.  Puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
75
95
LEFT
25
25
55
80
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss was not likely due to noise exposure in the service.  The examiner noted that the Veteran entered service with normal hearing sensitivity at 500-2000 Hz, mild hearing loss in the right ear at 4000 Hz and a moderately severe hearing loss at 4000 Hz was documented on the enlistment audiogram.  Other audiograms in the Veteran's service treatment records were indicative of a conductive component in the left ear, with air-conduction thresholds reflecting as such.  The last audiogram in the service treatment records, which was conducted in May 1979, indicated that the Veteran's hearing thresholds were stable when compared to the enlistment audiogram.  No significant thresholds shifts developed between the enlistment examination in August 1976 and the last examination noted in May 1979.  The examiner further opined that the Veteran's hearing loss existed prior to service and was not aggravated beyond its normal progression by military service.

The only other evidence that purports to link the Veteran's current bilateral hearing loss to his military service consists of the statements of the Veteran, as well as two buddy statements submitted on his behalf.  In support of his claim, the Veteran provided a statement from his wife, J. T., who contended that the Veteran's "hearing went bad from being out in the field with all the gunnery."  She reported that he could "hear perfect" before he went into service.  The Veteran also provided a statement from a friend, D. Q., who contended that the Veteran's hearing was good before service; however, upon his return, he would not hear when someone else was speaking or had to ask others to repeat statements.  

The Board acknowledges the Veteran's contentions, as well as those submitted by his spouse and friend on his behalf.  While laypersons are competent to report their observations as it relates to the Veteran's hearing acuity, they are not capable of making medical conclusions on complex issues such as whether his pre-existing hearing loss was aggravated in service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Ultimately, the Board finds the VA examiner's opinion to be the most probative evidence of record as to whether the Veteran's pre-existing hearing loss was aggravated in service, and this opinion ultimately outweighs the Veteran's contentions in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The weight of the pertinent evidence is against a finding that there was an increase in severity of the Veteran's pre-existing bilateral hearing loss disability, and the presumption of aggravation is not for application.  

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Lumbar Spine

The Veteran's June 2012 VA examination report shows a diagnosis of lumbar laminectomy.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  A review of the Veteran's service treatment records show reports of lower back pain in August 1976 after a fall in the shower.  The Veteran's range of motion was noted to be limited at the waist and he was diagnosed with muscle spasms.  The Veteran experienced another fall in November 1977 and complained go pain in the middle portion of his back.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

The Veteran appeared for a VA back examination in January 2012.  He reported that he injured his back in basic training in 1976 when he slipped on a soapy shower room floor.  He stated that he immediately felt severe pain in the lower spine, with radiating pain down his left leg.  He reported that he was placed on light duties and had physical therapy for a few weeks before returning to regular duties.  He further reported that he continued to have problems with his back and radiating pain while in the service, but did not complain about it for fear of being removed from service.  

The Veteran reported that he underwent a spinal fusion in 1991, but still has a rupture that has not been fixed due to complications during his first surgery. 

The examiner opined that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by his active duty service.  The rationale noted that the Veteran did not complain about a back condition while in the service to avoid discharge and did not have back surgery until years after his military service.  Further, the Veteran had a history of multiple motor vehicle accidents.  The examiner opined that there was no evidence to connect his back condition to a service-connected event.  

The Veteran provided a statement from his private physician in August 2012.  Dr. G. A. stated that the Veteran was under his care.  He noted that the Veteran suffered a back injury in service when he slipped on a slippery shower floor and subsequently developed chronic back pain.  The physician further noted that the Veteran had been involved in an automobile accident in 1991, which aggravated his back pain and required surgery.  At the time of surgery, the physician reported that there was significant scar tissue present from the injury that the Veteran sustained in service.  

Dr. G. A. opined that it was at least as likely as not that the Veteran's current back condition was a direct result of the injuries sustained in service.  He added that the degenerative changes and scar tissue noted on imaging were consistent with the timeframe in which the Veteran sustained in-service injuries.

The medical and lay evidence includes VA and private treatment records, the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examination of record.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's lumbar spine disability is etiologically related to service.  Thus, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

1.  As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen is granted.

2.  Entitlement to service connection for bilateral hearing loss is denied. 

3.  As new and material evidence sufficient to reopen the previously denied claim for service connection for a lumbar spine disability has been received, the application to reopen is granted.

4.  Entitlement to service connection for a lumbar spine disability is granted.


REMAND

With respect to the Veteran's claim for service connection for a severe sleep disorder, the Board finds that further development is warranted.  The Veteran has endorsed a history of chronic sleep impairment.  The Veteran is service-connected for insomnia.  However, there is no medical opinion currently of record which addresses the question of whether the Veteran has a sleep disorder separate from his service-connected insomnia.

For the above reasons, the Board finds that a remand for a VA medical examination is necessary to assist in determining the etiology of any current sleep disorder, to include the question of relationship between the sleep disorder, if any, and the service-connected insomnia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any sleep disability present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, private medical records, and the Veteran's own assertions.  

2.  With regard to the Veteran's claimed chronic sleep impairment, the examiner must state whether the Veteran has, or has ever had, a sleep disorder that is separate from his service-connected insomnia.

3.  If the Veteran does have a sleep disability separate from his service-connected insomnia, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.

If the examiner finds that it is unlikely that the sleep disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder diagnosed on examination was caused or aggravated by the Veteran's service-connected insomnia.  

If the examiner finds that the Veteran has a sleep disorder that has been aggravated by his service-connected insomnia, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the sleep disorder is not related to his service, and/or secondary to his service-connected insomnia, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for service connection for a severe sleep disorder.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


